ITEMID: 001-99039
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: SCHUITEMAKER v. THE NETHERLANDS
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Josep Casadevall;Luis López Guerra
TEXT: The applicant, Ms Lidwina Geertruida Monica Schuitemaker, is a Dutch national who was born in 1958 and lives in Groningen.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant, a philosopher by profession, is currently unemployed and was in receipt of benefits pursuant to the Social Assistance Scheme for the Unemployed (Rijksgroepregeling werkloze werknemers) from 1 September 1983. As of 1 August 1996 she received benefits pursuant to the General Welfare Act (Algemene Bijstandswet). Both the Social Assistance Scheme and the General Welfare Act stipulated that an unemployed person was eligible for benefits provided he or she attempted to obtain and was willing to accept employment “deemed suitable” (passende arbeid) for him or her.
On 1 January 2004, the General Welfare Act was replaced by the Work and Social Assistance Act (Wet Werk en Bijstand).
By letter of 4 March 2005 the applicant was informed that, as from 1 April 2005, she had to fulfil the obligations pursuant to this Act, including the obligation to obtain and be willing to take up “generally accepted” employment (algemeen geaccepteerde arbeid). Non-compliance would lead to a reduction of the applicant's benefit payments.
On 4 April 2005, the applicant raised an objection against the letter, which was rejected on 12 July 2005 by the Mayor and Aldermen (Burgemeester en Wethouders) of Groningen.
By judgment of 1 December 2006 the Groningen Regional Court upheld the applicant's appeal against the decision of the Mayor and Aldermen, but only because it considered that those authorities should have declared the objection against the letter of 4 March 2005 inadmissible since the contents of that letter were not intended to have any legal consequences but served only to inform the applicant – as a recipient of benefits pursuant to the Work and Social Assistance Act – of the obligations she had to comply with; it was therefore not possible to lodge an objection against the letter. Doing what the authorities should have done, the Regional Court declared the objection inadmissible.
The applicant lodged an appeal to the Central Appeals Tribunal (Centrale Raad van Beroep). In a decision of 8 January 2008, the Central Appeals Tribunal confirmed the judgment of the Regional Court.
Under the General Welfare Act all persons between the ages of 18 and 65 and lawfully residing in the Netherlands were eligible for benefits under this Act if they had no other means of subsistence. General welfare beneficiaries were – apart from certain exceptions – obliged to make demonstrable efforts to obtain and accept suitable employment.
On 1 January 2004, the General Welfare Act was replaced by the Work and Social Assistance Act. In common with the old Act, persons between the ages of 18 and 65 and lawfully residing in the Netherlands are eligible for benefits under this Act. However, contrary to the contents of the previous Act, general welfare beneficiaries are now obliged to make demonstrable efforts to obtain and take up generally accepted employment. It appears from the Explanatory Memorandum (Memorie van Toelichting) to this Act that this new requirement has a much wider scope, as it also includes employment with which the beneficiary has no affinity and only excludes employment which is not generally socially accepted (algemeen maatschappelijk aanvaard). Furthermore, the beneficiary is not obliged to obtain or accept work in respect of which he or she has conscientious objections.
